PER CURIAM.
The petition and return generate factual ■issues which require the taking of testimony on the following issues:
(a) Whether the petitioner was an indi•gent at the time of his trial in the Hills-'horough County Criminal Court of Record in December, 1961.
(b) Whether the petitioner was repre■sented by counsel at this trial.
(c) If the petitioner did not have coun■sel, whether he knowingly and intelligently ■waived this assistance.
The Honorable I. C. Spoto, a Circuit Judge of the Thirteenth Judicial Circuit, is appointed as a Commissioner to receive such testimony and evidence as may be necessary to determine the above issues, and to report the same, together with his findings and recommendations to this Court. The Commissioner is authorized to appoint counsel to represent the petitioner in this proceeding.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and ERVIN, JJ., concur.